DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 2/15/2022.  The objections to the claims have been withdrawn. The 35 USC 112 rejection has been withdrawn. Claims 1-20 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20080156023) in view of Kojima (JPH1038427).
Regarding claims 1 and 11, Kim teaches a refrigerator appliance (Fig. 1) defining a vertical direction (Fig. 1), the refrigerator appliance comprising: a cabinet (M) defining a chilled chamber (F); a door (D) rotatable between an open position (opening, paragraph 0022) permitting access to the chilled chamber and a closed position (closing, paragraph 0022) restricting access to the chilled chamber; and an ice bin (100) removably received within the chilled chamber, the ice bin comprising: a bin body  (Fig. 2) defining a storage volume (storing ice, paragraph 0027) to receive ice therein, the bin body extending along the vertical direction between a top end and a bottom end (Fig. 2), the bin body further defining a dispenser (102) opening in fluid communication with the storage volume at the bottom end to selectively permit ice therefrom; a non-vertical auger (300) defining a rotation axis (Fig. 2) within the storage volume to direct ice within the storage volume to the dispenser opening (paragraph 0028), the non-vertical auger comprising a rotation shaft (310) extending along the rotation axis and a cam (331)  disposed on the rotation shaft; and a kick plate (410) extending from a wall end (wall of 101) to a free end (end above 332), the wall end of the kick plate positioned closer to a rear wall of the ice bin than the free end (Fig. 2), the kick plate hingedly mounted (411) within the storage volume (Fig. 2), wherein the cam of the non-vertical auger actuates the kick plate (paragraph 0036) but fails to explicitly teach the kick plate hingedly mounted within the storage volume at the free end of the kick plate.
However, Kojima teaches a kick plate (28)  hingedly mounted at the free end of the kick plate (37) to efficiently remove ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator appliance of Kim to include the kick plate hingedly mounted within the storage volume at the free end of the kick plate in view of the teachings of Kojima  to efficiently remove ice. 
Regarding claims 2 and 12, the combined teachings teach the kick plate comprises a finger (412 of Kim) in contact with the cam but fails to explicitly teach the finger at the wall end of the kick plate, the finger in contact with the cam.
However, Applicant has not disclosed that having the finger at the wall end of the kick plate, the finger in contact with the cam does anything more than produce the predictable result of moving the kick plate up and down. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the finger of Kim  and meet the claimed limitations in order to provide the predictable results of moving the kick plate up and down.
Regarding claims 3 and 13, the combined teachings teach the kick plate is mounted within the storage volume above non-vertical auger (Figs. 2-3 of Kim), and wherein the kick plate is supported by the cam (Fig. 3, paragraph 0043, 0046 of Kim).
Regarding claims 6 and 16, the combined teachings teach the non-vertical auger of the ice bin further comprises an auger blade (320 of Kim) coiled about the rotation shaft but fails to explicitly teach wherein the cam is disposed rearward of the auger blade on the rotation shaft.
However, Applicant has not disclosed that having the cam is disposed rearward of the auger blade on the rotation shaft does anything more than produce the predictable result of moving the kick plate up and down. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the cam of Kim  and meet the claimed limitations in order to provide the predictable results of moving the kick plate up and down.
Claims 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima in further view of Spinner (US 4525073).
Regarding claims 7 and 17, the combined teachings teach the invention as described the first blade end being positioned proximal to the dispenser opening (Fig. 3 of Kim), and the second blade end being positioned distal to the dispenser opening (Fig. 3 of Kim) but fails to explicitly teach the auger blade defines an expanding radius along the rotation axis from a first blade end to a second blade end.
However, Spinner teaches the auger blade defines an expanding radius (major and minor diameter end portions, Col. 4, lines 43-46, Figs. 3 and 5) along the rotation axis from a first blade end (112) to a second blade end (112) to provide a new and improved ice producing apparatus which utilizes a significantly lower or lesser amount of electrical energy as compared to comparable types of ice cube making equipment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator appliance of the combined teachings to include the auger blade defines an expanding radius along the rotation axis from a first blade end to a second blade end in view of the teachings of Spinner to provide a new and improved ice producing apparatus which utilizes a significantly lower or lesser amount of electrical energy as compared to comparable types of ice cube making equipment. 
Regarding claims 8 and 18, the combined teachings teach the auger blade defines a variable pitch (major and minor diameter end portions, Col. 4, lines 43-46, Figs. 3 and 5 of Spinner) increasing along the rotation axis from the second blade to the first blade end.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima and Spinner (US 4525073) and in further view of Lents et al (US 4676405).
Regarding claims 9 and 19, the combined teachings teach the invention as described above but fails to explicitly teach the bin body comprises a bottom wall at the bottom end, wherein the bottom wall defines a drain aperture spaced apart from the dispenser opening, and wherein the bottom wall is slanted toward the drain aperture.
However, drains are old and well known in ice bins. For example, Lents teaches wherein a bin body (.e. 12 of Lents) comprises a bottom wall (Le. 13 of Lenis} at a bottom end, wherein the bottom wall defines a drain aperture (.e. opening far 70 of Lents} spaced apart from a dispenser opening (.e. opening for 40 of Lents}, and wherein the bottom wall is slanted toward the drain aperture (1e. see figure 1 of Lents} for preventing melt water from dripping from the ice (1.é. column 3, lines 2-3 of Lents). 
Therefore ii would have been obvious of one having ordinary skill in the art at the time the invention was filed to provide wherein a bin body comprises a bottom wall al a bottom end, wherein the bottom wall defines a drain aperture spaced apart from a dispenser opening, and wherein the bottom wall is slanted toward the drain aperture, as taught by Lents in the invention of Kim, as modified, in order to advantageously preventing melt water from dripping from the ice (.e. column 3, lines 2-3 of Lents).
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima and Spinner (US 4525073) and in further view of Landers et al (US 461763).
Regarding claims 10 and 20, the combined teachings teach the invention as described above but fails to explicitly teach a base platform positioned below the kick plate within the storage volume to support ice therein, the base platform defining a melt aperture through which melted ice may pass.
However, Landers teaches an ice bin including a base platform (52) positioned kick plate (understood 52 would be below 410 of Kim) within the storage volume to support ice therein, the base platform defining a melt aperture (54) through which melted ice may pass far allowing a greater percentage of ice to be dispensed (column 2, lines 4-5). 
Therefore it would have been obvious to one having ordinary ski in the art at the time the invention was filed to provide an ice bin including a base platform positioned below the kick plate within the storage volume to support ice therein, the base platform defining a melt aperture through which melted ice may pass, as taught by Landers in the invention of Kim, as modified, in order to advantageously allow a greater percentage of ice to be dispensed (column 2, lines 4-5 of Landers).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14, the subject matter which is considered to distinguish from the closest prior art of record , Kim,  teaches wherein the cam defines a major radius and a minor radius (predetermined angle, paragraph 0043, 0046), whereby the cam raises the kick plate along the vertical direction as the cam rotates from a low position where the minor radius is aligned with the vertical direction to a high position where the major radius is aligned with the vertical direction (paragraph 0043, 0046) and the cam drops the kick plate along the vertical direction as the cam rotates from the high position to the low position (paragraph 0043, 0046) in contrast to the claimed features of the cam extends continuously around an entire circumference of the rotation shaft, and wherein the cam defines a 2501873US01/HUSA-978 major radius and a minor radius, whereby the cam raises the kick plate along the vertical direction as the cam rotates from a low position where the minor radius is aligned with the vertical direction to a high position where the major radius is aligned with the vertical direction and the cam drops the kick plate along the vertical direction as the cam rotates from the high position to the low position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763